DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 30 June 2022.
Applicant's election with traverse of Group I, Claims 1-14, in the reply filed on 30 June 2022 is acknowledged.  The traversal is on the ground(s) that the examiner has provided no explanation as to how heating the of the products of claims 15-20 would be evidence of a different process or a different method.  This is not found persuasive because heating a mat that has been electrospun at a temperature of 650° C for 11 hours is a materially different process as the time and temperature of the heating are outside the scope of if the method claims.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4 December 2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Office.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 recites the limitation "the step of melting the sulfur" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of further consideration this claim was considered to be dependent on claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (US 2017/0301924, hereinafter referred to as “(Kang”).
As to Claims 1, 3, 4, 6, and 7: Kang teaches an example of making a titanium oxide nanofiber by mixing titanium isopropoxide with ethanol and acetic acid [0055]. Kang further teaches that polyvinyl pyrrolidone is mixed into the solution [0056]. Kang teaches that the solutions are then elctrospun [0058] and finally calcined at 750°C for 5 hours [0060].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2010/0233812, hereinafter referred to as “Sun”).
As to Claim 1: Sun teaches a method of making a membrane comprising mixing titanium isopropoxide with acetic acid [0148] which is then mixed with polyvinylpyrrolidone and propanol [0149]. The mixture is then electrospun and dried and calcined [0150-0153].
Sun does not explicitly teach that the drying temperature is between 700-1200 and the drying time is for 1 to 10 hours.
However, Sun teaches that the calcination is usually carried out for 1-6 hours or even longer [0055] and that the calcination temp is between 300-1000°C [0056] with a temperature of 600-1000°C preferred for rutile TiO2 [0057]. At the time of filing it would have been obvious to a person having ordinary skill in the art to select these times and temperatures from Sun for the calcination because Sun teaches that they work to calcine the TiO2 membrane [0055-0057].
As to Claim 3: Sun renders obvious the method of claim 1 (supra). Sun further teaches that the carbon containing polymer is polyvinylpyrrolidone [0149].
As to Claims 4 and 6: Sun renders obvious the method of claim 1 (supra). Sun further teaches that the solvent can comprise acetic acid [0148].
As to Claim 5: Sun renders obvious the method of claim 1 (supra). 
Sun does not explicitly teach that the calcination is carried out at a temperature between 850 and 1050°C.
However, Sun teaches that the calcination is usually carried out with a temperature of 600-1000°C preferred for rutile TiO2 [0057]. At the time of filing it would have been obvious to a person having ordinary skill in the art to select from the higher temperature ranges from Sun for the calcination because Sun teaches that they work to calcine the TiO2 membrane [0055-0057].
As to Claim 7: Sun renders obvious the method of claim 6 (supra). Sun further teaches that the solvent can include ethanol [0083].


Allowable Subject Matter
Claims 2, 8, 9, and 11-14 allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767